WALLACE, JUDGE:
Each of the claimants hereinabove is a magistrate who has petitioned the Court for the payment of wages not paid in accordance with the results of the 1980 decennial census. In the case of Ruth A. Donaldson, Magistrate, etc., et al. v. Gainer, Jr., Auditor et al. (June 30, 1982), the West Virginia Supreme Court of Appeals held that the 1980 decennial census became effective July 1, 1981. There were insufficient funds available to pay magistrates whose salaries were based upon the 1980 decennial census for the 1981-82 fiscal year.
The Supreme Court Administrator’s Office has reviewed these claims and has admitted that the amounts claimed are valid and correct.
This Court has previously determined that payment for back wages arises at the time the wages are found to be due. Petts and Preston v. Div. of Voc. Rehab., 12 Ct.Cl. 222 (1978). *239Therefore, the Court makes awards for the wages which were not paid to the claimants during the 1981-82 fiscal year.
Award of $4,500.00 to Richard D. Graham, Jr.
Award of $4,500.00 to Howard R. Nordeck.